Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative John Holman on 6/14/2022.

The application has been amended as follows: 
1. (Currently amended) A laser processing head for laser wire build-up welding, comprising:
	a housing configured to allow a laser beam to pass through;
	comprising at least three reflecting surfaces , so that the laser beam is directed on the at least three reflecting surfaces to split into respective partial beams; 
an optics carrier element comprising reflecting surfaces arranged radially on an outside of the optics carrier element, wherein the reflecting surfaces of the optics carrier element are aligned such that the respective partial beams reflected at the reflecting surfaces to intersect in a common plane; 
	an internal wire feed is arranged in the housing, the internal wire feed having an outlet nozzle, arranged in the direction of a workpiece to be processed[[,]]; and
	a wire-shaped materialby using the energy of the respective partial beams incident on the wire-shaped material, the outlet nozzle is arranged in a feed movement of the wire-shaped material in front of the common plane in which reflected respective partial beams intersect; 
	wherein the pyramid-shaped element is formed on the optics carrier element; 
wherein the optics carrier element is arranged and fixable in an optical adjustment element in such a way that the optics carrier element is displaceable following the outlet nozzle in two axes, which are perpendicular to an optical axis of the laser beam or perpendicular to a central longitudinal axis of the wire-shaped material for the optical adjustment element; and the optics carrier element is a monolith which is made of a single material and no individual part present on the optics carrier element is attached to the optics carrier element[[,]] and the optics carrier element enables a central displacement element which permits movement perpendicular to the optical axis of the laser beam or perpendicular to the central longitudinal axis of the wire-shaped material by the optical adjustment element.

3. (Currently amended) The laser processing head as claimed in claim 1, comprising at least one cooling channel and cooling grooves formed at or in the optics carrier element, the at least one cooling channel and cooling grooves are connectable to a feed and discharge for a cooling medium.

5. (Currently amended) The laser processing head as claimed in claim 1, comprising a plurality of external wire feeds for feeding different wire-shaped materials; and further comprising a funnel-shaped inlet opening for the introduction of the wire-shaped material from one of the external wire feeds into the internal wire feed is formed at an end side opposite the outlet nozzle.

6. (Currently amended) The laser processing head as claimed in claim 1, comprising a smoke extractor on the housing, and an assembly unit on a side of the housing facing the workpiece.

7. (Currently amended) The laser processing head as claimed in claim 6, wherein the smoke extractor having a plurality of perforations arranged around an outer circumference of the smoke extractor, which perforations open into a common extraction channel.

8. (Currently amended) The laser processing head as claimed in claim 7, wherein a sum of free cross-sectional areas of the perforations through which smoke is extracted from a processing area of the workpiece , and thus  of the smoke extractor have substantially same cross-sections.

9. (Currently amended) The laser processing head as claimed in claim 7, whereinconfigured to guide smoke 

10. (Currently amended) The laser processing head as claimed in claim 9, wherein the smoke extractor is nozzled-shaped, which is fastened to the housing and to the assembly unit and a wire adjustment element is formed with at least one cooling channel which is connected to a feed and a discharge for a cooling medium.

11. (Currently amended) The laser processing head as claimed in claim 10, wherein the feed and the discharge are guided through the common extraction channel through the circular tube element of the assembly unit and a cross-sectional area required for the feed and the discharge is 

12. (Currently amended) The laser processing head as claimed in claim 1, wherein the internal wire feed and the outlet nozzle being displaceable and lockable perpendicular to a plane in which the optics carrier element is displaceable and adjustable in two dimensions, for a defined positioning in relation to [[a]] the common plane in which the reflected respective partial beams intersect.

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b), the rejection is overcome by the claim amendment filed on 03/31/2022 and Examiner’s amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Allowance of claims 1 and 3-12 are indicated. 
Reference Sun (CN 202367348 U) is the closest prior art. Sun teaches a laser processing head comprising a housing, an optic carrier element comprising reflecting surfaces for reflecting laser beam; an internal wire feed, and a cone mirror. However, Sun does not a pyramid-shaped element comprising at least three reflecting surfaces which are aligned at equal angular distances from each other, so that the laser beam is directed on the at least three reflecting surfaces to split into respective partial beams; and the optics carrier element is arranged and fixable in an optical adjustment element in such a way that the optics carrier element is displaceable following the outlet nozzle in two axes, which are perpendicular to an optical axis of the laser beam or perpendicular to a central longitudinal axis of the wire-shaped material for the optical adjustment element; and the optics carrier element is a monolith which is made of a single material and no individual part present on the optics carrier element is attached to the optics carrier element and the optics carrier element enables a central displacement element which permits movement perpendicular to the optical axis of the laser beam or perpendicular to the central longitudinal axis of the wire-shaped material by the optical adjustment element. Reference Inagaki (US 4,315,130) teaches a pyramid-shaped element to reflecting laser beam in a laser device. However, it would not be obvious to combine references Sun and Inagaki, because there is no motivation to replace cone mirror by the pyramid shaped optic, and the optic carrier element, which comprising pyramid shaped element and outside reflecting surface, is a single material in the claimed invention. the references requires multiple pieces, and each of individual reflecting elements must be adjusted individually and successively whereby after an adjustment of one reflecting element, the other reflecting elements or mirrors must be adjusted accordingly, one after the other. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to teach the claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761